DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
 
Response to Amendment
The amendment filed 31 August 2022 has been entered.
Claims 1-4, 8-9, and 18 remain pending in the application, wherein claim 1 has been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 8-9, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation of a body including a ceramic consisting of 70-97% mullite and 3-6% dopant, wherein the body comprises an aluminosilicate phase and an alumina phase.  The limitation of a ceramic consisting of 70-97% mullite and 3-6% dopant is unclear because “consisting of” indicates a closed composition for the ceramic, whereas the minimum amount of mullite (i.e. 70% mullite) with the maximum amount of dopant (i.e. 6% dopant) do not add up to at least 100% (i.e. their sum is 76%, which leaves 24% of the ceramic unaccounted for), so the limitation is unclear as to what else is present in the ceramic.  The recited ceramic as it pertains to the aluminosilicate phase and alumina phase is also unclear in that the instant specification discloses that the body can have a majority content of aluminosilicate in amounts consistent with the claimed content of mullite (i.e. the amounts include the range of 70-97%) (middle of p. 4) and the aluminosilicate may consist essentially of mullite (bottom of p. 4).  However, the reference to an alumina phase as a phase rather than as another ceramic renders the claim unclear whether the body includes at least two ceramics (i.e. a ceramic of aluminosilicate phase which may be the claimed mullite with dopant and a ceramic of an alumina phase) or is one ceramic having two phases.  If the latter is true (i.e. the body is one ceramic having at least two phases) then the claim is not clear as to what material constitutes the alumina phase distinct from the aluminosilicate phase if the only materials allowed in the ceramic are specified as being mullite (i.e. an aluminosilicate) and dopant (i.e. the claimed dopants are not alumina).  
Claims 2-4, 8-9, and 18 stand rejected as they depend on a rejected claim.

Allowable Subject Matter
Claims 1-4, 8-9, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record are the teachings of Citti ‘929 in view of Bauer and Kleeb and alternatively Citti ‘563 in view of Bauer and Kleeb, as previously set forth in the Final Office Action mailed 23 June 2022.  However, the prior art of Citti ‘929 requires the ceramic material to have a significant portion of beta alumina (paragraph 0027) and therefore beta conversion material (i.e. dopants such as Na2O, K2O, etc.) would be added (paragraph 0032).  These dopants for beta conversion are excluded by the amendment to “consisting of”.  The prior art of Citti ‘563 includes Zr (paragraph 0016) and TiO2 (paragraph 0029), which are excluded by the amendment to “consisting of”.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments, see p. 4-7, filed 31 August 2022, have been fully considered and are persuasive in view of the amendments.  The rejections of the claims under 35 U.S.C. 103 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784